


Exhibit 10.29

 

RESTRICTED STOCK UNIT AGREEMENT

 

Grantee: Ramesh Srinivasan

 

Grant Date: January 24, 2013

 

 

 

Plan: 2010 Long-Term Incentive Plan

 

Number of Units: 15,831 (target)

 

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the Grant Date
specified above between Bally Technologies, Inc., a Nevada corporation (the
“Company”), and the Grantee specified above, pursuant to the Plan specified
above as in effect and as amended from time to time.

 

1.                                      Incorporation By Reference. This
Agreement is subject in all respects to the terms and provisions of the Plan,
all of which are by this reference made a part of and incorporated in this
Agreement.  Any capitalized term not defined in this Agreement shall have the
meaning ascribed to it in the Plan.  If and to the extent this Agreement and the
Plan conflict, the Plan shall control.

 

2.                                      Grant of Restricted Stock Units. The
Company grants to the Grantee, as of the Grant Date specified above, an award of
a number of restricted stock units equal to the Number of Units specified above
(the “Restricted Stock Units”).  Each Restricted Stock Unit represents the right
of the Grantee to receive one share of the common stock, $.10 par value, of the
Company (the “Shares”) pursuant to the terms and conditions of this Agreement.

 

3.                                      Vesting of the Restricted Stock Units.
Except as otherwise provided in the Employment Agreement, dated as of
November 14, 2012, between the Company and the Grantee, as amended from time to
time (the “Employment Agreement”), the Restricted Stock Units shall vest (i.e.,
become nonforfeitable) in accordance with Appendix A, attached hereto, so long
as the Grantee remains in continuous service with the Company through any
applicable vesting date.  Restricted Stock Units that have vested and are no
longer subject to forfeiture are referred herein to as “Vested Units.” 
Restricted Stock Units that have not yet vested and thus remain subject to
forfeiture are referred herein to as “Unvested Units.”

 

4.                                      Settlement of Restricted Stock Units.
Each Vested Unit will be settled by the delivery of one Share (subject to
adjustment under the Plan) to the Grantee or, in the event of the Grantee’s
death, to the Grantee’s estate, heir or beneficiary, on the applicable vesting
date; provided that the Grantee has satisfied all of the tax withholding
obligations in connection with the vesting of the award, and that the Grantee
has completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
the Shares.  No fractional shares will be issued under this Agreement.

 

5.                                      Rights as a Stockholder. The Grantee
shall have no rights as a stockholder (including, without limitation, any voting
rights with respect to the Shares subject to the Restricted Stock Units) with
respect to either the Restricted Stock Units granted hereunder or the Shares
underlying the Restricted Stock Units, unless and until such Shares are issued
in respect of Vested Units, and then only to the extent of such issued Shares.

 

6.                                      Forfeiture of Unvested Units. Except as
otherwise provided in the Employment Agreement or any amendment thereto, if the
Grantee’s service with the Company ceases, all Unvested Units shall be
immediately forfeited.

 

7.                                      Withholding Taxes. The Company has the
right to deduct or otherwise effect a withholding of the amount of any taxes
(including, but not limited to, any FICA, FUTA, and similar taxes) required by
federal, state, local or foreign laws to be withheld or otherwise deducted and
paid with respect to the grant, vesting or settlement of the Restricted Stock
Units; or, in lieu of such withholding, to require that the Grantee

 

1

--------------------------------------------------------------------------------


 

pay to the Company in cash (or, at the sole discretion of the Board or the
Committee, in the form of Shares) the amount of any taxes required to be
withheld or otherwise deducted and paid by the Company or its Subsidiary in
connection with the grant, vesting or settlement of the Restricted Stock Units. 
Unless the tax withholding obligations of the Company or any affiliate are
satisfied, the Company will have no obligation to issue a certificate for any of
the Shares subject to the Restricted Stock Units (whether vested or unvested).

 

8.                                      Non-transferability. Neither the Grantee
nor the Grantee’s beneficiaries shall sell, exchange, transfer, assign, or
otherwise dispose of any Restricted Stock Units (whether vested or unvested) or
any rights or interests therein (including any Shares subject to Restricted
Stock Units (whether vested or unvested) that have not yet been delivered to the
Grantee).  The Grantee shall not pledge, encumber, or otherwise hypothecate the
Restricted Stock Units (whether vested or unvested) or any rights or interests
therein (including any Shares subject to Restricted Stock Units (whether vested
or unvested) that have not yet been delivered to the Grantee) in any way at any
time.  The Restricted Stock Units (and any undelivered Shares subject thereto)
shall not be subject to execution, attachment, or similar legal process.  Any
attempted sale, pledge, or other disposition of the Restricted Stock Units (or
any undelivered Shares subject thereto) in violation of this paragraph shall be
void and of no force or effect.

 

9.                                      Entire Agreement; Amendment. This
Agreement contains the entire agreement between the parties and supersedes other
oral and written agreements previously entered into by the parties concerning
the same subject matter.  This Agreement may be modified or rescinded only with
the written consent of both parties.

 

10.                               Governing Law. Nevada law shall govern this
Agreement and its interpretation.  The issuance of the Restricted Stock pursuant
to this Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules, and regulations
(including but not limited to the Securities Act, the Exchange Act, and the
respective rules and regulations promulgated thereunder) and any other
applicable law or regulation.

 

11.                               Binding Effect. This Agreement shall bind and
inure to the benefit of the Company and its successors and assigns.

 

12.                               Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original, and all of which,
taken together, shall constitute one and the same instrument.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Neil Davidson

 

/s/ Ramesh Srinivasan

 

Neil Davidson, Treasurer

 

Ramesh Srinivasan

 

2

--------------------------------------------------------------------------------


 

Appendix A

 

The Restricted Stock Units shall vest as follows, subject to continued
employment through the applicable vesting date.

 

1)                                     Vesting.  For the Performance Period:

 

i)                                         7,916 Restricted Stock Units shall
vest if the CAGR of the Company’s TSR is 10.0 percent;

ii)                                      15,831 Restricted Stock Units shall
vest if the CAGR of the Company’s TSR is 12.5 percent;

iii)                                   23,747 Restricted Stock Units shall vest
if the CAGR of the Company’s TSR is 15.0 percent;

iv)                                  If the CAGR of the Company’s TSR is between
10.0 to 12.5 percent or between 12.5 to 15.0 percent linear interpolation shall
be applied to determine the number of Restricted Stock Units that shall vest;
and

v)                                     0 Restricted Stock Units shall vest if
the CAGR of the Company’s TSR is below 10.0 percent.

 

2)                                     Definitions.

 

a)                                     “CAGR” shall mean Compound Annual Growth
Rate from the Starting Stock Price to the Closing Stock Price.

b)                                     “Closing Stock Price” shall mean the
average closing stock price over the 20-day trading period ending on the last
trading day of the Performance Period.

c)                                      “Performance Period” shall mean:
December 14, 2012 — December 13, 2015.

d)                                     “Starting Stock Price” shall mean the
average closing stock price over the 20-day trading period preceding the
Performance Period start date.

e)                                      “TSR” mean Total Shareholder Return.

 

3

--------------------------------------------------------------------------------

 
